 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                             UNITED STATES BANKRUPTCY COURT
11                        FOR THE WESTERN DISTRICT OF WASHINGTON
12
13
      In Re:                                             CHAPTER 7
14
      DEAN WILLIAM WALTON AND                            CASE NO. 21-40336
15
      KELSEY LEA WALTON,                                 ORDER
16
17                                Debtors.

18             The debtors filed a motion, in accordance with 11 U.S.C. § 706(a), seeking to convert
19
     this case under Chapter 7 to a case under Chapter 13 of the Bankruptcy Code. The court has
20
     considered the record, and finds that the case has not been previously converted under 11 U.S.C.
21
     § 1112, § 1208 or § 1307. It is now, hereby
22
23
24
25                                                                                              DOROTHY
                                                                                          BARTHOLOMEW
26                                                                                               PLLC
                                                                                5310 12th Street East, Suite C
27                                                                                           Fife, WA 98424
                                                                                     Phone: (253) 922-2016
28                                                                                      Fax: (253) 922-2053




     Case 21-40336-MJH           Doc 24-1     Filed 08/02/21     Ent. 08/02/21 13:39:20        Pg. 1 of 2
 1
 2
           ORDERED THAT
 3
           This Chapter 7 case is converted to a case under Chapter 13.
 4   1.

 5         The Chapter 7 Trustee within 30 days of the date of this Order shall file and transmit to
     2.
 6
           the United States Trustee:
 7
 8                   a. an account of all receipts and disbursements made in the Chapter 7 case, and

 9                   b. a report on the administration of the case pursuant to 11 U.S.C. § 704(9).
10
     3.    The Trustee forthwith shall turnover to the Debtor(s) all records and property of the
11
           estate remaining in the Trustee's custody and control.
12
           The Trustee or any other party entitled to compensation may within 30 days of the date of
13   4.
14
           this Order file an Application for Compensation and Reimbursement of Expenses.
15
                                           ///END OF ORDER///
16
17
18   Presented By:

19   /s/ Dorothy A. Bartholomew
     Dorothy A. Bartholomew
20   DOROTHY BARTHOLOMEW, PLLC
21   WSBA No. 20887
     5310 12th Street East, Suite C
22   Fife, Washington 98424
     Attorney for Dean and Kesley Walton
23
24
25                                                                                              DOROTHY
                                                                                          BARTHOLOMEW
26                                                                                               PLLC
                                                                                5310 12th Street East, Suite C
27                                                                                           Fife, WA 98424
                                                                                     Phone: (253) 922-2016
28                                                                                      Fax: (253) 922-2053




     Case 21-40336-MJH          Doc 24-1     Filed 08/02/21     Ent. 08/02/21 13:39:20         Pg. 2 of 2
